            Case 2:20-cr-00386-GAM Document 18 Filed 11/19/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                           :

       v.                                          :       CRIMINAL NO. 20-386

JON FREY,                                          :
  a/k/a “victorbravo9922”


                                    PROTECTIVE ORDER

                And now, this _____
                               19th day of November, 2020, upon consideration of the

government’s motion for a protective order, it is ORDERED AND DECREED that the motion is

GRANTED.

       IT IS FURTHER ORDERED AND DECREED that materials containing information

referencing the identities of associates and family members of the minor children, and the minor

children’s relationships with these individuals:

       (1)      will not be copied, photographed, duplicated, or otherwise reproduced except in a
                manner that does not reveal the identity of the minor(s);

       (2)      will remain in the exclusive custody of the defense counsel, their employees or
                agents, including expert witnesses, who shall be provided a copy of the protective
                order;

       (3)      will not be provided to defendant, except that defendant’s counsel may take
                materials to defendant and show them to defendant;

       (4)      that defendant, defendant’s counsel or any agent thereof, be prohibited from
                disseminating any of these materials or disclosing any information contained
                therein to anyone other than this Court and the parties to this case;




                                                   1
       Case 2:20-cr-00386-GAM Document 18 Filed 11/19/20 Page 2 of 2




     (5)   that upon termination of representation or upon disposition of the matter at the
           trial court level, attorneys and other custodians of recordings promptly return all
           copies of the recording.




                                          ____________________________________
                                             /s/ Gerald Austin McHugh
                                          HONORABLE GERALD A. MCHUGH
                                          Judge, United States District Court



IT IS SO ORDERED.




                                             2
